DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
 
Response to Amendment
The amendments filed on July 7, 2021 have been entered. Applicant amended claims 2 and 11 and cancelled claims 3, 12, and 15. Claims 1, 2, 4-11, 13, 14, and 16-21 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on July 7, 2021 in response to the Final Office Action dated January 7, 2021 have been fully considered. Applicant’s arguments with respect to the objections to claims 2 and 11 and 35 U.S.C. 112(a) rejections to claims 3 and 12 are persuasive. However, Applicant’s arguments to 35 U.S.C. 103 rejections to claims 1, 10, and 16 are not persuasive.  Therefore, 
Previous objection to claims 2 and 11 have been withdrawn.
Previous 35 U.S.C. 112(a) rejections to claims 3 and 12 rejections have been withdrawn.
Applicant argued, in second paragraph at page 7 of the applicant’s remarks, “However, Bund does not disclose the transmitting the list of connected cameras to a web service proxy residing on a server network as claimed. Bund discloses camera server 112 transmitting a ping to ipcam server 152. [0024]. The ping includes an identifier message that may include certain identification information for the camera system 110 (including server 112). [0023]. The identification information may include MAC address and/or SIN. Id. While the claims require transmitting a list of connected cameras obtained through a scan of a client network to a web service proxy residing on a server network, Bund discloses camera server 112 pinging ipcam server 152 with identification information for the camera system 110. The identification information in the ping is not a list of connected cameras. Bund also discloses that the ipcam server 152 may include a database table 154 that stores registration information of all approved camera systems 110. However, Bund does not disclose a list of connected cameras being transmitted to a web service proxy residing on a server network as required by the claims”.
In response, applicant’s argument is with respect to the limitation “transmitting the list of connected cameras to a web service proxy residing on a server network” recited in lines 8-9 of claim 1. Primary reference Meyer teaches this limitation except “transmitting” since Meyer does not explicitly mention transmitting/receiving of such list (see claim 1 rejection below for detail). Secondary reference Bund is applied to teach receiving such list. .Paragraph 0024, lines 17-20, teaches the camera system transmit the status data of thecameras to the camdatabse 154 as stated “The camdatabase 154 may additionally receive and store status data (e.g., active, inactive, available, etc.) from the camera system 110 contained in the identifying information. The camdatabase 154 may further include access data, which may be provided separately, that determine which users/viewers 190 may access which camera systems 110”. Receiving status data indicating statuses of the cameras is equivalent to receiving the list of the cameras since in that status data identities of the cameras as well.

In response, Claim 10 differs from claim 1 in reciting the limitation “receiving a tunnel request from the web service proxy in response to receipt of the list of connected network cameras by the web service proxy” with an additional element “in response to receipt of the list”. Meyer, in view of Black, teach receiving a tunnel request from the web service proxy but do not  teach [[receiving a tunnel request from the web service proxy]] in response of receipt of the list. Bund, in paragraph 0034, lines 3-6, teaches after the camera has registered with the interactive control server, the tunnel is established. Standard tunnel establishment process initiates with tunnel request. As shown above, camdatabase 154 of Bund receives status information of registered cameras. Hence tunnel establishment after registration of cameras is equivalent to receiving tunnel request in response to the receipt of the list. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the teaching of Bund about establishment of tunnel in response to the registration of the cameras to modify Meyer and Black to receive tunnel request from the server/proxy in response to the receipt of the list of the cameras. One would be motivated to do so since tunnel establishment after registration would enable the server/proxy to provide service to the registered cameras (see paragraph 0025 of Bund).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, and 14 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase “The product of claim 3”. Claim 3 is now cancelled, and therefore, renders the scope of claim 4 indefinite.
Claims 6 and 8 depends on claim 4 and therefore, inherit same deficiency. 
Claim 14 recites the phrase “The product of claim 12”. Claim 12 is now cancelled, and therefore, renders the scope of claim 14 indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 9-11, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US PGPUB No.  20140232874), hereinafter, Meyer, in view of, Bund et al (US PGPUB No. 20130198829), hereinafter, Bund, in further view of Black et al. (US PGPUB No. 20040028391), hereinafter, Black.
Regarding claim 1:
Meyer Teaches:
A product comprising: a computer system for networked video management, the computer system comprising at least one computer having non-transitory memory  configured to store  machine instructions that are to be executed by the at least one computer, the machine instructions when executed by the at least one computer implement the following functions (see Fig. 1 & 3):
 scanning a client network for network cameras connected to the client network to obtain a list of connected network cameras ( Figure 1 shows device discovery 111. Paragraph 0076 teaches WS-Discovery protocol is used to detect video sources (network cameras) as stated in lines 1-4 “discovery of video sources 101 occurs automatically from the device discovery component 111 using one or more standard discovery protocols, such as WS-Discovery”. Paragraph 0080 and Fig. 4 shows video sources can be distributed in a network environment of a building (client network)); 
	 [[transmitting]] the list of connected network cameras to a web service proxy residing on a server network (paragraph 0077  teaches after discovery of video sources, list of camera is stored in the distributed database 103 as stated in lines 1-2 “Following the interrogation, a device object 402 may be created for the camera and added to the database 103”. Paragraph 0074, lines 4-7, teaches database 103 belongs to server network as stated “Internet server 301 may be made up of a cluster of two or more computers distributed over one or more locations to provide distributed database 103 and manager 104 functions to a plurality of Viewer clients 110”. Paragraph 0073, lines 20-26, teaches a network tunnel proxy (web service proxy) as stated “for networks where a direct network connection is not possible, for example where the router is located behind a firewall, the viewer client may establish a connection with a network tunnel proxy that will forward the connection to the router associated with the desired live video data”)).
Meyer does not explicitly teach transmitting [[the list of connected network cameras]] (while paragraph 0077 teaches list of camera is stored in the distributed database 103, Meyer does not explicitly mention the list is transmitted to or received by the distributed database 103).
	In the same field of endeavor, Bund teaches transmitting the list of connected network cameras (Paragraph 0024, lines 17-20, teaches camdatabse 154 associated with tunnel server receive status data of the cameras from the camera system 110 as stated “The camdatabase 154 may additionally receive and store status data (e.g., active, inactive, available, etc.) from the camera system 110 contained in the identifying information”. Receiving status data indicating statuses of the cameras is equivalent to receiving the list of the cameras since in that status data identifies the cameras as well).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about camdatabse receiving the status data of the cameras. One would be motivated to do so since receiving such status data listing cameras in a database at server will enable the server/proxy to provide service to the registered cameras (see paragraph 0025 of Bund).
	Meyer and Bund do not explicitly teach receiving a tunnel request configured to establish a tunnel between one or more connected network cameras on the list of connected network cameras and a video recorder application residing on the server network; establishing the tunnel with the one or more connected network cameras; and offering the tunnel to one or more applications on the server network, the one or more applications include the video recorder application.

receiving a tunnel request configured to establish a tunnel between one or more connected network cameras on the list of connected network cameras and a video recorder application residing on the server network (paragraph 0014, lines 1-4, teaches a tunnel is necessary to setup a communication thorough firewalls as stated “The particular problem of accessing a network service hidden behind a firewall has been addressed by various systems and methods known in the art, typically known as tunneling”. Fig. 2 show video source, primary video server, video receiver are separated by Firewalls. Paragraph 0025, lines 1-6, states “One or more video sources, such as cameras, are connected to a local network, with access to the Internet. This local network may be protected by a firewall. A video source automatically initiates a connection to a trusted primary video server at a predefined public address on the Internet”. Fig. 3A and paragraph 0048 explains the steps. Paragraph 0044, lines 17-18, teaches video server can act as video receiver as stated “a server 14 is able to act as a video receiver 16”. Paragraph 0044, lines 13-16, teaches video receiver includes video recording functionality);
 establishing the tunnel with the one or more connected network cameras (paragraph 0025, lines 6-8, states “The primary video server authenticates the video source's identity, completing the establishment of the connection”. Fig. 3A and paragraph 0048 explains the steps); and
 offering the tunnel to one or more applications on the server network, the one or more applications include the video recorder application (paragraph 0025, lines 8-11, states “Users wishing access to the video surveillance system also connect to the primary video server, and are similarly authenticated. Thus both video sources and users are clients of the video server”. Paragraph 0044, lines 13-16, teaches video receiver includes video recording functionality as stated “A device that provides digital video storage services to the system would act as a video receiver 16 while recording video”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer and Bund to incorporate the teaching of Black about receiving a (see paragraph 0026 of Black).
As to claim 2, the rejection of claim 1 is incorporate. Meyer, in view Bund and Black, teaches all the limitations of claim 1 as shown above.
Meyer, in view of Bund and Black, teaches wherein the machine instructions when executed by the at least one computer implement the following further function, scanning a network for network cameras connected to the network to obtain a list of connected network cameras ( See claim 1 rejection for list of connected network cameras).
Meyer does not teach initiating a first connection to a web service proxy prior [[to scanning a network for network cameras connected to the network to obtain a list of connected network cameras]].
Bund teaches initiating a first connection to a web server proxy prior to scanning a network for network cameras connected to the network to obtain a list of connected network cameras (paragraph 0036 teaches establishing first connection to establish the identity verification of the camera).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about first connection for identity verification. One would be motivated to do so to prevent unregistered camera accessing the server system (see paragraph 0036, lines 12-19, of Bund).
As to claim 4, the rejections of claims 1 and 2 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 1 and 2 shown above.
Meyer further teaches wherein the machine instructions when executed by the at least one computer implement the following further function (see claim 1 rejection as shown above).

Bund teaches opening a second connection to the web service proxy in response to determining the validity of the tunnel request (paragraph 0037 teaches establishing tunnel operation with after validation).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about establishing tunnel operation with after validation. One would be motivated to do so since enable communication with recognized camera (see paragraph 0037, lines 1-5, of Bund).
As to claim 9, the rejection of claim 1 is incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claim 1 as shown above.
Meyer, in view of Bund and Black, teaches wherein the offering function comprises offering the tunnel to the one or more applications on the server network (see claim 1 rejection as shown above).
Meyer further teaches by establishing real time streaming protocol (RTSP) traffic between the connected network cameras and the video recorder application (paragraph 0066, lines 1-5, states “The video source 101 captures and compresses the video image into a streaming video format, such as but not limited to, MJPEG or h.264 and transmits this over the network to the Video capture component 102 using the well-known Real-Time Streaming Protocol (RTSP)”).
Regarding claim 10:
Claim 10 differs from claim 1 in reciting the limitation “receiving a tunnel request from the web service proxy in response to receipt of the list of connected network cameras by the web service proxy”.
Meyer and Black do not explicitly teaches [[receiving a tunnel request from the web service proxy]] in response to receipt of [[the list of connected network cameras by the web service proxy]].
 (paragraph 0034, lines 3-6, teaches after the camera has registered with the interactive control server, the tunnel is established. Standard tunnel establishment process initiates with tunnel request. As shown above camdatabase 154 of Bund receives status information of the registered cameras. Hence tunnel establishment after registration of the cameras is equivalent to receiving tunnel request in response to the receipt of the list).
 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the teaching of Bund about establishment of tunnel in response to the registration of the camera to modify Meyer and Black to receive tunnel request from the server/proxy in response to the receipt of the list of the cameras. One would be motivated to do so since tunnel establishment after registration would enable the server/proxy to provide service to the registered cameras (see paragraph 0025 of Bund).
Claim 11 recites similar limitations as claim 2. Accordingly, it is rejected under similar rationale.
Claim 13 recites similar limitations as claim 9. Accordingly, it is rejected under similar rationale.
Regarding claim 16:
Claim 16 is directed towards a method performed by the product of claims 10 and 11. Accordingly, it is rejected under similar rationale. 
Claim 19 is directed towards a method performed by the product of claim 9. Accordingly, it is rejected under similar rationale. 
Claim 20 is directed towards a method performed by the product of claim 4. Accordingly, it is rejected under similar rationale. 

Claims 5, 6, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Bund, in further view of, Black, in further  view of Kay et al (US PGPUB No. 20150022666), hereinafter, Kay.
As to claim 5 the rejections of claims 1 and 2 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 1 and 2 as shown above.
Meyer, Bund, and Black, do not teach wherein the first connection is a first secure hyperlink transfer protocol (HTTPS) connection.
In the same field of endeavor, Kay teaches wherein the first connection is a first secure hyperlink transfer protocol (HTTPS) connection (paragraph 0072, lines 9-12, teaches HTTPS protocols can be used to the connection as stated “the cameras (100) may also communicate with the VCS Internet servers (106) and optionally other servers such as (108) through HTTP and HTTPS protocols (202)”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer and Bund to incorporate the teaching of Kay about using HTTPS protocols. One would be motivated to use HTTPS protocol since HTTPS protocol can pass through firewall (see paragraph 0072, lines 12-13, of Kay).
Claim 6 recites similar limitations as claim 5 with minor variation. Accordingly, it is rejected under similar rationale.
Claim 14 recites similar limitations as claim 4. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a method performed by the product of claim 5. Accordingly, it is rejected under similar rationale.
As to claim 18 the rejections of claims 16 and 17 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 16 and 17 as shown above.
Meyer do not teach wherein the initiating step is performed prior to the scanning step.
 (paragraph 0036 teaches establishing first connection to establish the identity verification of the camera).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about first connection for identity verification. One would be motivated to do so to prevent unregistered camera accessing the server system (see paragraph 0036, lines 12-19, of Bund).
Claim 21 is directed towards a method performed by the product of claim 5. Accordingly, it is rejected under similar rationale. 
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Bund, in further view of Black, in further view of Ubl et al.  (An Online Non-Patent literature with title “Introducing WebSockets: Bringing Sockets to the Web”, URL: https://www.html5rocks.com/en/tutorials/websockets/basics/), hereinafter, Ubl.
As to claim 7, the rejections of claims 1 and 2 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 1 and 2 as shown above.
Meyer further teaches wherein the first connection is a first websocket connection (page 5 states “The WebSocket protocol uses the HTTP upgrade system (which is normally used for HTTP/SSL) to "upgrade" an HTTP connection to a WebSocket connection.”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer, in view of Abrams and Black and Kay, to incorporate the teaching of Ubl to websocket connection. One would be motivated to do so since websocket connection support full duplex communication (see page 2 of Ubl, as stated “The WebSocket specification defines an API establishing "socket" connections between a web browser and a server. In plain words: There is a persistent connection between the client and the server and both parties can start sending data at any time.”).
Claim 8 recites similar limitations as claim 7 with minor variation. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	January 28, 2022


/UZMA ALAM/Primary Examiner, Art Unit 2457